Title: From Thomas Jefferson to Patrick Gibson, 15 November 1820
From: Jefferson, Thomas
To: Gibson, Patrick


Dr Sir
Poplar Forest.
Nov. 15. 20
I was so much engaged for some time before I left Monticello that it quite escaped me that my note in the Virginia bank must be near it’s term of renewal: and the failure occurs to me here when I have not your. letter to remind me either of date or sum. Thinking it must be over a thousand dollars I inclose you a note with a blank for the odd hundreds as well as for the date.  by my last account rendered I percieved that you were upwards of 200. D. in advance for me. this happens at the unlucky season when our river is generally in default. but I left in charge with my grandson to avail himself of the first tide to send you a boat load or two of flour, which I hope he will be able soon to do. with every wish for the reestablishment of your health I salute you with constant friendship and respect,Th: Jefferson